IN THE SUPREME COURT OF THE STATE OF NEVADA


                          IN THE MATTER OF THE                                      No. 84598
                          RESIGNATION OF SUSAN
                          ELIZABETH SCHOLLEY, BAR NO. 531.
                                                                                     FI


                                    ORDER GRANTING PETITION FOR RESIGNATION
                                      This is a joint petition by the State Bar of Nevada and attorney
                          Susan Elizabeth Scholley for her resignation from the Nevada bar.
                                         SCR 98(5) provides that Nevada attorneys who are not actively
                          practicing law in this state may resign from the state bar if certain
                          conditions are met. The petition includes statements from state bar staff
                          confirming that no disciplinary, fee dispute arbitration, or client security
                          fund matters are pending against Scholley; and that she is current on all
                          membership fee payments and other fmancial commitments relating to her
                          practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                         Bar counsel has recommended that the resignation be
                          approved, and the Board of Governors has approved the application for
                          resignation.      See SCR 98(5)(a)(2). Scholley acknowledges that her
                          resignation is irrevocable and that the state bar retains continuing
                          jurisdiction with respect to matters involving a past member's conduct prior
                          to resignation. See SCR 98(5)(c)-(d). Finally, Scholley has submitted an
                          affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
          OF
       NEVADA
                                                                                       12 - ;31
(th   1947A    0741reen
                                The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney Susan Elizabeth Scholley's resignation.
                     SCR 98(5)(a)(2). The petition is hereby granted.
                                It is so ORDERED.




                     cc:   Bar Counsel, State Bar of Nevada
                           Susan E. Scholley
                           Executive Director, State Bar of Nevada
                           Admissions Office, United States Supreme Court




SUPREME COURT
        OF
      NEVADA
                                                         2
(C)) 1947A   4414,